Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the disclosure lacks the preferred headings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the claims it is unclear what are “furniture slides”.  It is not a term recognized the art within the context of the instant invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with areas of indefiniteness and confusion.  For example at least the following limitations lack antecedent basis:  claim 1, line 1, “fastening holes”;  claim 1 line 2, “the base” and “the sliding portion”;  claim 1, line 3, “the furniture panel”;  claim 1, line 5, “the clamping hole”; claim 1, line 7, “the bottom part”;  claim 2, line 5, “the holding hole”;  and claim 4, line 3 “the furniture”.  Also, in the claims it is unclear if applicant intends to the claim the furniture slides, rivet, and furniture in an assembled condition or in a condition prior to assembly because the last line of claim 1 defines the closure part against the bottom part of the sliding portion which requires the parts to be assembled but, in line 5 its only “for insertion” and similarly in claims 2 and 3 its only “capable of deforming” and “susceptible to deformation” which requires pre-assembly.  In claim 2, line 4, “reaching a until a diameter” is unclear.  In claim 3, it unclear how the pressure tool would fit over the trunk if the diameters were equal.  And, in claim 4, the “staggered fixing teeth” is unclear because it is not seen where there is any stagger in the teeth.  

The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigesada (US 2009/0129891).  Shigesada discloses a unitary fixing rivet (1) in combination with fastening holes (S1) of a “furniture slide”.  The fixing rivet comprises a head (2-4) and a trunk (5) with the head consisting of a seat part (3) adjacent a base of a sliding portion (S), an adjustment part (2) inserted in a clamping hole (S1) where the adjustment part has a smaller diameter than the clamping hole (see Fig. 3B) and, a closure part (4) fixed against a bottom surface of the sliding part (see Fig. 5-6B).  The adjustment part is capable of deforming until it reaches the dimensions of the hole and clamping part exceeds the dimensions of the hole (see Fig. 4B) with force applied by a pressure tool (7) having an inner diameter “equal” to anchor trunk (5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shigesada as applied to claim 1 above, and further in view of Placzek (US 10,233,955).  Shigesada does not disclose the trunk provided with staggered fixing teeth.  Placzek discloses a unitary rivet (30) having a trunk (11) with staggered fixing teeth (16, 17 in Fig. 5).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the trunk of Shigesada with staggered fixing teeth as disclosed in Placzek in order to improve the pull out resistance of the trunk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner (US 8,621,711) is cited to teach furniture slides.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677